Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS AGREEMENT is made on April 28, 2009.

BETWEEN:

DALEA PARTNERS, LP.,

as Lender

AND:

TRANSATLANTIC PETROLEUM CORP.,

as Borrower

WHEREAS:

 

A. The parties hereto entered into a credit agreement made as of November 28,
2008 (the “Credit Agreement”) wherein the Lender agreed to establish the Loan in
favor of the Borrower;

 

B. The parties hereto entered into a First Amendment to Credit Agreement
effective January 21, 2009;

 

C. The parties hereto entered into a Second Amendment to Credit Agreement
effective February 4, 2009;

 

D. The parties hereto entered into a Third Amendment to Credit Agreement
effective February 11, 2009;

 

E. The parties hereto have agreed to further amend the Credit Agreement, as
herein set out.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
of other good and valuable consideration (the receipt whereof is hereby
acknowledged), the parties hereto agree as follows:

 

1. Unless otherwise defined herein or unless the context otherwise requires,
defined words and terms used in the Credit Agreement shall have the same
meanings when used herein.

 

2. The Credit Agreement shall be and is hereby modified as follows:

 

  (a) The following recital is added to “Background”:

 

  “C. To facilitate the oil and gas exploration and development activities of
Borrower, the Lender has agreed to lend to the Borrower and the Borrower has
agreed to borrow from the Lender the principal amount of up to the Additional
Committed Amount (as defined below), on the terms and subject to the conditions
of this Agreement.”



--------------------------------------------------------------------------------

  (b) Paragraph 1 is amended by adding the following definitions and renumbering
the remaining definitions accordingly:

 

  “(a) “Additional Advance” has the meaning set forth in paragraph 2A;

 

  (b) “Additional Committed Amount” means USD $14,000,000;

 

  (c) “Additional Loan” means the loan to be made by the Lender to the Borrower
pursuant to paragraph 2A;”

 

  (c) Paragraph 1(f) (“Committed Amount”) shall be amended by replacing “USD
$69,000,000” with “USD 62,000,000”;

 

  (d) Paragraph 1(g) (“Commitment Termination Date”) shall be amended by
replacing “March 31, 2009” with “May 30, 2009”;

 

  (e) Paragraph 1(x) (“Transaction Closing Date”) is deleted in its entirety and
replaced with the following:

““Transaction Closing Date” means April 20, 2009;”

 

  (f) Paragraph 2(b) shall be amended by replacing “USD $69,000,000” with “USD
62,000,000”;

 

  (g) The following Paragraph 2A is inserted immediately following Paragraph 2:

 

  “2A. The Additional Loan.

(a) Lender will advance to the Borrower in multiple advances the aggregate
principal amount of up to the Additional Committed Amount.

(b) Notwithstanding anything to the contrary, the Additional Loan shall be
denominated (and deemed made) in U.S. Dollars and the Outstanding Balance shall
be denominated, calculated and determined in U.S. Dollars, and shall be prepaid
or paid when due in U.S. Dollars. The advances under the Additional Loan (each,
an “Additional Advance”) shall be a minimum of USD $1,000,000 each, up to an
aggregate maximum principal amount of USD $14,000,000. For each Additional
Advance, the Borrower shall provide written notice to the Lender and the Lender
shall, if satisfied that all conditions hereunder have been met, provide the
Borrower with such advance within three (3) business days. The Lender’s
commitment to make the Additional Loan shall expire at the close of business on
the Commitment Termination Date. Each Additional Advance will be evidenced by a
Note.

(c) Lender represents and warrants to Borrower that Lender has the financial
capacity and wherewithal to lend to Borrower the Additional Committed Amount.”

 

- 2 -



--------------------------------------------------------------------------------

  (h) The following sentence is added to the end of Paragraph 3:

“The Borrower covenants and agrees with the Lender that the proceeds of the
Additional Loan will be used by the Borrower for general corporate purposes, and
for no other purpose whatsoever.”

 

  (i) In Paragraph 4(a), the phrase “and the Additional Loan” is inserted after
the word “Loan”.

 

  (j) In Paragraph 4(b), the phrase “or the Additional Loan” is inserted after
the word “Loan”.

 

  (k) In Paragraph 4(b), the phrase “and the Additional Loan” is inserted at the
end of the paragraph.

 

  (l) In Paragraph 4(c), the phrase “and the Additional Loan” is inserted after
the word “Loan” and the phrase “or in part” is inserted after the word “whole”.

 

  (m) In Paragraph 9(c), the phrase “, the Additional Loan” is inserted after
the word “Loan”.

 

  (n) In Paragraph 11(c), the phrase “or the Additional Loan” is inserted after
the word “Loan”.

 

  (o) In Paragraph 13, the phrase “and the Additional Loan” is inserted after
the word “Loan”.

 

  (p) In Paragraph 14, the phrase “, the Additional Loan” is inserted after the
word “Loan”.

 

  (q) In Paragraph 17, the phrase “the Additional Loan,” is inserted after the
word “Loan,”.

 

  (r) In Paragraph 18, the phrase “and the Additional Loan” is inserted after
the word “Loan”.

 

  (s) In Paragraph 23, the phrase “and the Additional Loan” is inserted after
the word “Loan”.

 

3. The Credit Agreement, together with all terms, covenants and conditions
thereof as hereby supplemented and amended, will be and continue to be in full
force and effect.

 

4. This agreement and everything herein contained will enure to the benefit of
and be binding on the Borrower and the Lender and their respective successors
and assigns.

 

5.

This agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument, and it shall not be necessary
in making proof of this

 

- 3 -



--------------------------------------------------------------------------------

 

agreement to produce or account for more than one such counterpart. Delivery of
an executed signature page of this agreement by facsimile transmission or by
e-mail in pdf format shall be effective as delivery of a manually executed
counterpart hereof.

 

6. The amendment to the Credit Agreement set forth herein shall be and be deemed
to be effective as of and from April 1, 2009.

IN WITNESS WHEREOF the parties hereto have executed this agreement on April 28,
2009 effective as of April 1, 2009.

 

 

The Borrower:     The Lender: TRANSATLANTIC PETROLEUM CORP.     DALEA PARTNERS,
LP. Per:   /s/ Jeffrey S. Mecom     Per:   /s/ N. Malone Mitchell, 3rd  
Authorized Signatory       Authorized Signatory

 

- 4 -